DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Acknowledgement is made of Applicant's claim amendments on 5/24/2021 in response to the Non-Final Office Action by Examiner Jung. The claim amendments are entered. Presently, claims 1-21 are now pending. Claims 1, 2, 8, 10-12, 15, 17, 18, and 20 have been amended. Claim 21 has been newly added. 

Applicant has sufficiently amended claim 12 to fix the dependency issue. Accordingly, the claim objection is withdrawn. 

Applicant has sufficiently amended claim 8 to fix the indefiniteness issue. Accordingly, the §112(b) rejection is withdrawn.

Acknowledgement is made of Applicant’s desire to hold the double patenting issue in abeyance. Accordingly, the double patenting rejection is being maintained. 

Response to Arguments
Applicant's arguments filed on 5/24/2021 have been fully considered but they are not persuasive.
Applicant argues that the combination of Predix with IBM allegedly fails to cure the deficiencies because they do not teach the newly amended claim limitations (Applicant’s Reply pgs. 9-13). While the cited references do not explicitly teach the newly amended claim limitations, their combination does teach the amended claim limitations when considered in conjunction with Chu, which has been incorporated into the rejection of the independent claims as necessitated by Applicant’s amendments. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claims 1, 2, 11, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 14, and 18 of U.S. Patent No. 10,678,520. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claims 1,2,11, and 17 of instant Application No. 15/953,639
claims 1, 14, and 18 of U.S. Patent No. 10,678,520
Regarding claim 1:
A system associated with a live environment executing a current algorithm, comprising: 

an algorithm data store containing information about a set of available algorithms; and 

a deployment platform implemented in an edge portion at an industrial site associated 


a lifecycle manager to: manage execution of the current algorithm in the live environment creating source data, and 


a performance manager to: 

receive an indication of a selected at least one potential replacement algorithm from the pool of available algorithms, manage a shadow environment to cause execution of the at least one potential replacement algorithm in the shadow environment using the source data, the shadow environment instantiated separately from the live environment to prevent a compromised execution of the current algorithm in the live environment; and report performance information associated with the at least one potential replacement algorithm.

A system associated with a live environment executing a current algorithm, comprising: 

an algorithm data store containing information about a pool of available algorithms; 

a deployment platform, at least a portion of which is implemented in the edge portion at the industrial site associated with the live 

a lifecycle manager adapted to: manage execution of the current algorithm in the live environment (Note: the live environment creates source data as illustrated in Fig.7 of 10678520)
                    
                                     
receive from the algorithm analysis engine the indication of the selected at least one potential replacement algorithm, manage execution of the at least one potential replacement algorithm in a shadow environment in a manner that does not alter the live environment, and report performance information associated with the current algorithm and the at least one potential replacement algorithm.
(The algorithm in a shadow environment uses the source data as recited in [0030]; The limitation of claim 1 in the instant application recites dividing one component (lifecycle manager) into separate modules (lifecycle manager and performance manager). It would be obvious to one of ordinary skill in the art at the filing date of the instant application to take a subset of functionality from the lifecycle manager and assign it to the performance manager because all the functionality performed in performance manager are performed in the lifecycle manager.


The system of claim 1, further including: 

an algorithm analysis engine coupled to the algorithm data store and deployment platform, including: 



a data connection to access the information about the set of available algorithms, and 

at least one processor coupled to the data connection and to: 

perform a comparison based on the information corresponding to ones of the set of available algorithms and at least one requirement associated with the current algorithm executing in the live environment,

based on the comparison, select at least one algorithm from the set of available algorithms as a potential replacement algorithm, and 




transmit the indication of the selected at least one potential replacement algorithm.
Claim 1:


an algorithm analysis engine, atleast a portion of which is implemented in a cloud portion of a cloud-to edge implementation, coupled to the algorithm data store, including:
a data connection to access the information about the pool of available algorithms, and



at least one analysis computer processor coupled to the data connection and adapted to:

compare the information about each of the pool of available algorithms with at least one requirement associated with the current algorithm executing in the live environment,

based on said comparison and algorithm execution context information of an edge portion at an industrial site associated with the live environment, select at least one of the pool of available algorithms as a potential replacement algorithm, and

transmit an indication of the selected at least one potential replacement algorithm; 
Regarding claim 11 and 17, taking 11 as exemplary.

A method associated with a live environment executing a current algorithm, comprising: 





receiving, at a performance manager of the deployment platform, an indication of a selected at least one potential replacement algorithm from a set of available algorithms in an algorithm data; 






managing, by the performance manager, a shadow environment to cause execution of the at least one potential replacement algorithm in the shadow environment using the source data, the shadow environment instantiated separately from the live environment to prevent a compromised execution of the current algorithm in the live environment; and 


reporting, by the performance manager, performance information associated with the at least one potential replacement algorithm.


A method associated with a live environment executing a current algorithm, comprising: ...

Note: to create a data source: same reason as described in claim 1)

receiving, by the lifecycle manager from the algorithm analysis engine, the indication of the selected at least one potential replacement algorithm (Note: a performance manager of the deployment platform: same reason as described in claim 1; from a pool of available algorithms in an algorithm data:  potential replacement algorithms are select from a pool of available algorithms in an algorithm data as described in [0039])

managing, by the lifecycle manager, execution of the at least one potential replacement algorithm in a shadow environment in a manner that does not alter the live environment; and (Note: a performance manager: same reason as described in claim 1; using the source data: same reason as described in claim 1)


reporting, by the lifecycle manager, performance information associated with the current algorithm and the at least one potential replacement algorithm (Note: a performance manager: same reason as described in claim 1)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Predix Technical Whitepaper, “Predix Architecture and Services” (hereinafter Predix) in view of IBM SPSS Modeler 18.1.1 Deployment Guide (hereinafter IBM) and Chu (U.S. Pat. App. Pre-Grant Pub. No. 2009/0106178, hereinafter Chu).

Regarding claim 1, Predix teaches: 
A system associated with a live environment executing a current algorithm ([Predix, p. 5]: “Predix Machine is the software layer responsible for communicating with the industrial asset and the Predix Cloud, as well as running local applications, like edge analytics. This component can be installed on gateways, industrial controllers and sensors.”), comprising: 
an algorithm data store containing information about a set of available algorithms ([Predix, p. 23]: “Analytic Catalog ... includes complex algorithms packaged into services ... The author of each analytic can add metadata to the catalog entry.” Note: analytics are the set of algorithms; Analytic Catalog is algorithm data store; and metadata is the information.); and 
a deployment platform implemented in an edge portion at an industrial site associated with the live environment, coupled to the algorithm data store ([Predix, Figure in p. 10 and p. 10]: “The Predix Machine software is deployed on the gateway device.” And [Predix, p. 8]: “Functional Capabilities of Predix Machine... The edge analytics capability enables computational algorithms to be run directly on the data that is streaming off the machine.” And [Predix, p. 21]: “the Analytic Catalog service makes it easy to deploy an analytic independently as a service”. Note: Predix Machine is the deployment platform implemented in an edge portion (gateway) at an industrial site associated with the live environment.), including: 
a lifecycle manager to: manage execution of the current algorithm ([Predix, p. 20]: “Predix Analytic services provide a framework ...This framework can be used to manage the execution of analytics.”) in the live environment creating source data ([Predix, p. 8]: “Functional Capabilities of Predix Machine... The edge analytics capability enables computational algorithms to be run directly on the data that is streaming off the machine.”), and ….

While the cited reference teaches the limitations of claim 1, it does not explicitly teach: “a performance manager adapted to: receive an indication of a selected at least one potential replacement algorithm from the pool of available algorithms, …; and report performance information associated with the at least one potential replacement algorithm” on lines 10-19. IBM discloses the claim limitations, teaching:
“a performance manager adapted to: receive an indication of a selected at least one potential replacement algorithm from the pool of available algorithms ([IBM, p. 27]: “The system will execute the champion challenger job step and determine a new champion. However, a new version of the champion will not be created or saved to the repository. Instead, the results will only be written to the job history log, indicating which challenger would have been chosen as the champion.” Note: job history log is the indication of a selected at least one potential replacement algorithm (new champion) from the pool of available algorithms (challengers).),
…; and
[IBM, p. 26]: “Model evaluation and comparison can focus on accuracy, gains, or accreditation.” And [IBM, p. 20]: “Now evaluate the new model ... set missRateChallenge = value ’ModelEval’.”Note: accuracy, gains, or accreditation is the performance information; setting missRateChallenge is reporting performance information associated with the at least one potential replacement algorithm.). 
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the Predix machine (deployment platform) of Predix to use the steps taught by IBM in order to build a deployment platform implemented in an edge portion. Predix and IBM are analogous in the arts because they discuss optimization of analytical methods to improve service delivery process.

While the cited references teach the limitations of claim 1, they do not explicitly teach: “manage a shadow environment to cause execution of the at least one potential replacement algorithm in the shadow environment using the source data, the shadow environment instantiated separately from the live environment to prevent a compromised execution of the current algorithm in the live environment” on lines 13-17. Chu discloses claim limitations, teaching: a “production environment” (i.e. a live environment) and a “testing environment” (i.e. a shadow environment), wherein “[t]he test environment 310 contains competing models 320 that are under development and which can act as replacement models for the champion models that are operating in the production environment 202. In the operational scenario of FIG. 4, the competing models 320 use data from the data source 230 collected at time point 1B to generate test results 330. A model manager compares the competing models' performance test results 330 (with respect to predicting data source 1B) with champion model 1's prediction performance…. Based upon the comparison, if a competing model outperforms the champion model, then a corrective action can include replacing at 270 the champion model 222 with the competing model.” (Chu [0033]). 
The testing environment can utilize various data sources in evaluating the competing models (Chu [0034]-[0039]), wherein the testing environment is separated from the production environment (see Chu Figs. 4-6). Prior to a production deployment of the selected competing model(s), the model manager can test the model for accuracy and operational errors in the testing environment (Chu [0083] and [0122]).
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the components in the cited references to include the various environments in Chu. Doing so would enable “computer-implemented systems and methods for updating champion predictive models that operate within a production environment. A system and method can include evaluating the predictive model performance of a champion predictive model.” (Chu Abstract). 

Regarding claim 2, the rejection of claim 1 is incorporated. Predix teaches:
The system of claim 1, further including: an algorithm analysis engine coupled to the algorithm data store and deployment platform ([Predix, p. 8]: “Functional Capabilities of Predix Machine... The edge analytics capability enables computational algorithms to be run directly on the data that is streaming off the machine.” And [Predix, p. 21]: “the Analytic Catalog service makes it easy to deploy an analytic independently as a service”. Note: edge analytics capability is the algorithm analysis engine; Predix machine is the deployment platform; Analytic Catalog is the algorithm data store.”), including: ….

While the cited references teach the limitations of claim 2, IBM further teaches:
“a data connection to access the information about the set of available algorithms ([IBM, p. 25]: “The Challengers table lists the default score branches for challengers that match the data source and the label associated with the first challenger. Only the challengers selected from the table will be compared to the first challenger when the job step is executed.” Note: selecting challengers from the table is accessing the information about the pool of available algorithms.), and
at least one [IBM, p. 2]: “IBM SPSS Collaboration and Deployment Services consists of a single, centralized IBM SPSS Collaboration and Deployment Services Repository that serves a variety of clients, using execution servers to process analytical assets.”): 
perform a comparison based on corresponding to ones of the set of available algorithms and at least one requirement associated with the current algorithm executing in the live environment ([IBM, p. 19-20]: “The champion model is compared to a plurality of challenger models. If the challenger model is better than the champion model, the champion model is overwritten. Thus, the challenger model becomes the new champion model...examine performance of existing model ... Now evaluate the new model.” Note: performance is at least one requirement associated with the current algorithm executing in the live environment; existing model is the current algorithm; new model is each of the pool of available algorithms.),
based on the comparison, select at least one algorithm from the set of available algorithms as a potential replacement algorithm, and transmit the indication of the selected at least one potential replacement algorithm ([IBM, p. 27]: “The system will execute the champion challenger job step and determine a new champion. However, a new version of the champion will not be created or saved to the repository. Instead, the results will only be written to the job history log, indicating which challenger would have been chosen as the champion.” Note: a new version of the champion is the at least one of the pool of available algorithms as a potential replacement algorithm; writing the job history log is transmitting the indication of the selected at least one potential replacement algorithm.).”
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the components in the cited references to include the computation in IBM. A motivation to combine the cited references with IBM was previously given.

Regarding claim 3, the rejection of claim 1 is incorporated. IBM further teaches:
The system of claim 1, wherein the current algorithm and the selected at least one potential replacement algorithm have at least one of: (i) different inputs, and (ii) different outputs ([IBM, p. 19-20]: “First do the evaluation of the current champion model...var missRateChamp. ..Now evaluate the new model... var missRateChallenge”. Note: missRateChamp and missRateChallenge are different outputs between the current algorithm and the selected at least one potential replacement algorithm.).
IBM. A motivation to combine the cited references with IBM was previously given.
 
Regarding claim 4, the rejection of claim 1 is incorporated. IBM further teaches:
The system of claim 1, wherein the reported performance information is based on at least one of: (i) an objective rating, and (ii) a subjective rating including an effect on future performance ([IBM, p. 23]: “Model evaluation and comparison can focus on accuracy, gains, or accreditation.”).
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the components in the cited references to include the computation in IBM. A motivation to combine the cited references with IBM was previously given.

Regarding claim 5, the rejection of claim 1 is incorporated. IBM further teaches:
The system of claim 1, wherein data not included as an input to the current algorithm is analyzed to determine algorithm execution context information ([IBM, p. 19-20]: “First do the evaluation of the current champion model... if missRateChamp > missRateChallenge”. Note: missRateChamp is performance data that is not included as an input to the current algorithm. It is analyzed to determine algorithm execution context information. Context refers to any parameter, condition, state, etc. that affects operation of an algorithm as recited in the instant application.). 
IBM. A motivation to combine the cited references with IBM was previously given.

Regarding claim 6, the rejection of claim 1 is incorporated. IBM further teaches:
 	The system of claim 1, wherein the performance manager manages execution of … a single potential replacement algorithm in the shadow environment ([IBM, p. 27]: “By default, the system creates a new copy of the champion each time the champion challenger job step is run, stores the copy to the output location specified, and writes the results to the job history log.” And [IBM, p. 26]: “To select the data source used in the champion challenger analyses, perform the following steps.” Note: storing the copy to the output location specified is managing execution of the at least one potential replacement algorithm in a shadow environment using the source data.).
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the components in the cited references to include the computation in IBM. A motivation to combine the cited references with IBM was previously given.

While the cited references teach the limitations of claim 6, they do not explicitly teach: “multiple copies of” on line 2. Chu discloses the claim limitations, teaching: “The training data used to develop the model. The validation data used to control model over fitting... The algorithms chosen to generate the models may need to be validated” (Chu [0113-0114] and 0119]). Note: the model and validation model are multiple copies.
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the Champion/Challenger method in the Predix machine taught by Predix and IBM to include the concept of multiple copies of a single potential replacement algorithm taught by Chu to implement the performance manager. Predix, IBM, and Chu are analogous in the arts because they discuss optimization of analytical methods. A motivation to combine the cited references with Chu was previously given.

Regarding claim 7, the rejection of claim 1 is incorporated. IBM further teaches:
The system of claim 1, wherein the performance manager further manages execution of a copy of the current algorithm in the shadow environment ([IBM, p. 27]: “the system creates a new copy of the champion each time the champion challenger job step is run, stores the copy to the output location specified, and writes the results to the job history log”.).
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the components in the cited references to include the computation in IBM. A motivation to combine the cited references with IBM was previously given.

Regarding claim 8, the rejection of claim 1 is incorporated. Predix and IBM teach:
The system of claim 1, wherein at least some of the performance, prior to being transmitted to a cloud portion, undergoes a process associated with at least one of: (i) [Predix, p. 8]: “Edge analytics provide a way to pre-process the data so that only the pertinent information is sent to the cloud.” And [Predix, p. 16]: “analytics services enable applications to pour over the massive amounts of asset data and detect trends.” Note: trend is a summary. Additionally, [IBM, p. 20]: “export model ’ResolutionStatus’ summary as working_file format html”. Note: challengers are the pool of available algorithms.). 
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the components in the cited references to include the computation in IBM. A motivation to combine the cited references with IBM was previously given.

Regarding claim 9, the rejection of claim 1 is incorporated. IBM further teaches:
The system of claim 1, wherein the performance information includes at least one of: (i) an accuracy, (ii) a precision, and (iii) a level of confidence. ([IBM, p. 23]: “Model evaluation and comparison can focus on accuracy, gains, or accreditation.”). 
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the components in the cited references to include the computation in IBM. A motivation to combine the cited references with IBM was previously given.

Regarding claim 10, the rejection of claim 1 is incorporated. IBM further teaches:
The system of claim 1, wherein the information about the pool of available algorithms comprises metadata including at least one of: (i) an identifier, (ii) a description, (iii) an [IBM, p. 25]: “the Challengers table contains the following information. Name. Name of the challenger. Label. Label associated with the challenger. Description. A description of the challenger.” And [IBM, p. 28]: “Data files information appears for the challengers that were selected from the list of challengers in the Challengers tab.”). 
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the components in the cited references to include the computation in IBM. A motivation to combine the cited references with IBM was previously given.

Regarding claim 11, Predix teaches:
A method associated with a live environment executing a current algorithm ([Predix, p. 5]: “Predix Machine is the software layer responsible for communicating with the industrial asset and the Predix Cloud, as well as running local applications, like edge analytics. This component can be installed on gateways, industrial controllers and sensors.”), comprising: 
managing, by a lifecycle manager of a deployment platform implemented in an edge portion at an industrial site associated with the live environment ([Predix, Figure in p. 10 and p. 10]: “The Predix Machine software is deployed on the gateway device.” And [Predix, p. 8]: “Functional Capabilities of Predix Machine... The edge analytics capability enables computational algorithms to be run directly on the data that is streaming off the machine.” And [Predix, p. 21]: “the Analytic Catalog service makes it easy to deploy an analytic independently as a service”. Note: Predix Machine is the deployment platform implemented in an edge portion (gateway) at an industrial site associated with the live environment,), 
execution of the current algorithm ([Predix, p. 20]: “Predix Analytic services provide a framework ...This framework can be used to manage the execution of analytics.”) in the live environment to create a data source ([Predix, p. 8]: “Functional Capabilities of Predix Machine... The edge analytics capability enables computational algorithms to be run directly on the data that is streaming off the machine.”); ....

While the cited reference teaches the limitations of claim 11, it does not explicitly teach: “receiving, at a performance manager of the deployment platform, an indication of a selected at least one potential replacement algorithm from a set of available algorithms in an algorithm data; …; and reporting, by the performance manager, performance information associated with the at least one potential replacement algorithm” on lines 6-14. IBM discloses the claim limitations, teaching:
“receiving, at a performance manager of the deployment platform, an indication of a selected at least one potential replacement algorithm from a set of available algorithms in an algorithm data (see claim 1) ([IBM, p. 27]: “The system will execute the champion challenger job step and determine a new champion. However, a new version of the champion will not be created or saved to the repository. Instead, the results will only be written to the job history log, indicating which challenger would have been chosen as the champion.” Note: job history log is the indication of a selected at least one potential replacement algorithm (new champion) from the pool of available algorithms (challengers).); 
…; and
reporting, by the performance manager, performance information associated with the at least one potential replacement algorithm ([IBM, p. 26]: “Model evaluation and comparison can focus on accuracy, gains, or accreditation.” And [IBM, p. 20]: “Now evaluate the new model ... set missRateChallenge = value ’ModelEval’.”Note: accuracy, gains, or accreditation is the performance information; setting missRateChallenge is reporting performance information associated with the at least one potential replacement algorithm.). 
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the Predix machine (deployment platform) of Predix to use the steps taught by IBM in order to build a deployment platform implemented in an edge portion. Predix and IBM are analogous in the arts because they discuss optimization of analytical methods to improve service delivery process.

While the cited references teach the limitations of claim 11, they do not explicitly teach: “managing, by the performance manager, a shadow environment to cause execution of the at least one potential replacement algorithm in the shadow environment using the source data, the shadow environment instantiated separately from the live environment to prevent a compromised execution of the current algorithm in the live environment” on lines 9-12. Chu discloses claim limitations, teaching: a “production environment” (i.e. a live environment) and a “testing environment” (i.e. a shadow environment), wherein “[t]he test environment 310 contains competing models 320 that are under development and which can act as replacement models for the champion models that are operating in the production environment 202. In the operational scenario of FIG. 4, the competing models 320 use data from the data source 230 collected at time point 1B to generate test results 330. A model manager compares the competing models' performance test results 330 (with respect to predicting data source 1B) with champion model 1's prediction performance…. Based upon the comparison, if a competing model outperforms the champion model, then a corrective action can include replacing at 270 the champion model 222 with the competing model.” (Chu [0033]). 
The testing environment can utilize various data sources in evaluating the competing models (Chu [0034]-[0039]), wherein the testing environment is separated from the production environment (see Chu Figs. 4-6). Prior to a production deployment of the selected competing model(s), the model manager can test the model for accuracy and operational errors in the testing environment (Chu [0083] and [0122]).
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the components in the cited references to include the various environments in Chu. Doing so would enable “computer-implemented systems and methods for updating champion predictive models that operate within a production environment. A system and method can include evaluating the predictive model performance of a champion predictive model.” (Chu Abstract). 

Regarding claim 12, claim 12 is substantially similar to claim 3 and therefore is rejected on the same ground as claim 3. Claim 12 is a method claim that corresponds to system claim 3.

Regarding claim 13, claim 13 is substantially similar to claim 4 and therefore is rejected on the same ground as claim 4. Claim 13 is a method claim that corresponds to system claim 4.

Regarding claim 14, claim 14 is substantially similar to claim 5 and therefore is rejected on the same ground as claim 5. Claim 14 is a method claim that corresponds to system claim 5.

Regarding claim 15, claim 15 is substantially similar to claim 6 and therefore is rejected on the same ground as claim 6. Claim 15 is a method claim that corresponds to system claim 6.

Regarding claim 16, claim 16 is substantially similar to claim 7 and therefore is rejected on the same ground as claim 7. Claim 16 is a method claim that corresponds to system claim 7.

Regarding claim 17, Predix teaches:
…:
 U.S. Serial No. 15/953,639manage execution of a current algorithm ([Predix, p. 20]: “Predix Analytic services provide a framework ...This framework can be used to manage the execution of analytics.”) in a live environment to create a data source ([Predix, p. 8]: “Functional Capabilities of Predix Machine... The edge analytics capability enables computational algorithms to be run directly on the data that is streaming off the machine.”); ….

While the cited reference teaches the limitations of claim 17, it does not explicitly teach: “receive an indication of a selected at least one potential replacement algorithm from a set of available algorithms in an algorithm data; …; and reporting, by the performance manager, performance information associated with the at least one potential replacement algorithm” on lines 6-14. IBM discloses the claim limitations, teaching:
“receive an indication of a selected at least one potential replacement algorithm from a set of available algorithms in an algorithm data (see claim 1) ([IBM, p. 27]: “The system will execute the champion challenger job step and determine a new champion. However, a new version of the champion will not be created or saved to the repository. Instead, the results will only be written to the job history log, indicating which challenger would have been chosen as the champion.” Note: job history log is the indication of a selected at least one potential replacement algorithm (new champion) from the pool of available algorithms (challengers).); 
…; and
report performance information associated with the at least one potential replacement algorithm ([IBM, p. 26]: “Model evaluation and comparison can focus on accuracy, gains, or accreditation.” And [IBM, p. 20]: “Now evaluate the new model ... set missRateChallenge = value ’ModelEval’.”Note: accuracy, gains, or accreditation is the performance information; setting missRateChallenge is reporting performance information associated with the at least one potential replacement algorithm.). 
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the Predix machine (deployment platform) of Predix to use the steps taught by IBM in order to build a Predix and IBM are analogous in the arts because they discuss optimization of analytical methods to improve service delivery process.

While the cited references teach the limitations of claim 17, they do not explicitly teach the preamble: “A non-transitory, computer-readable medium storing instructions, which, when executed, cause a processor to” and “manage a shadow environment to cause execution of the at least one potential replacement algorithm in the shadow environment using the source data, the shadow environment instantiated separately from the live environment to prevent a compromised execution of the current algorithm in the live environment” on lines 11-15. Chu discloses the claim limitations, teaching: 
“A non-transitory, computer-readable medium storing instructions, which, when executed, cause a processor to”: computer program instructions and variable storage media (Chu [0157]-[0159]). 
“manage a shadow environment to cause execution of the at least one potential replacement algorithm in the shadow environment using the source data, the shadow environment instantiated separately from the live environment to prevent a compromised execution of the current algorithm in the live environment”: describing a “production environment” (i.e. a live environment) and a “testing environment” (i.e. a shadow environment), wherein “[t]he test environment 310 contains competing models 320 that are under development and which can act as replacement models for the champion models that are operating in the production environment 202. In the operational scenario of FIG. 4, the competing models 320 use data from the data source 230 collected at time point 1B to generate test results 330. A model manager compares the competing models' performance test results 330 (with respect to predicting data source 1B) with champion model 1's prediction performance…. Based upon the comparison, if a competing model outperforms the champion model, then a corrective action can include replacing at 270 the champion model 222 with the competing model.” (Chu [0033]). 
The testing environment can utilize various data sources in evaluating the competing models (Chu [0034]-[0039]), wherein the testing environment is separated from the production environment (see Chu Figs. 4-6). Prior to a production deployment of the selected competing model(s), the model manager can test the model for accuracy and operational errors in the testing environment (Chu [0083] and [0122]).
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the components in the cited references to include the medium and storage devices and environments in Chu. Doing so would enable “computer-implemented systems and methods for updating champion predictive models that operate within a production environment. A system and method can include evaluating the predictive model performance of a champion predictive model.” (Chu Abstract). Wherein “[t]he computer components, software modules, functions, data stores and data structures described herein may be connected directly or indirectly to each other in order to allow the flow of data needed for their operations” (Chu [0160]). 
Regarding claim 18, claim 18 is substantially similar to claim 8 and therefore is rejected on the same ground as claim 8. Claim 18 is a medium claim that corresponds to system claim 8.

Regarding claim 19, claim 19 is substantially similar to claim 9 and therefore is rejected on the same ground as claim 9. Claim 19 is a medium claim that corresponds to system claim 9.

Regarding claim 20, claim 20 is substantially similar to claim 10 and therefore is rejected on the same ground as claim 10. Claim 20 is a medium claim that corresponds to system claim 10.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Predix Technical Whitepaper, “Predix Architecture and Services” (hereinafter Predix), IBM SPSS Modeler 18.1.1 Deployment Guide (hereinafter IBM), and Chu (U.S. Pat. App. Pre-Grant Pub. No. 2009/0106178, hereinafter Chu) in view of Wu et. al. (U.S. Pat. No. 10,943,301, hereinafter Wu).

Regarding claim 21, the rejection of claim 1 is incorporated. While the cited references teach the claim limitations and the deployment platform, they do not explicitly teach: “wherein the deployment platform is to combine a first potential replacement algorithm and a second potential replacement algorithm to create a third potential replacement algorithm”. Wu discloses the claim limitations, teaching: “certain embodiments, the modeling output may include a first model output and a second model output (and optionally additional model outputs). The computing device may combine (block 1440) multiple model outputs (i.e., the first model output and the second model output) using either an additive technique or a multiplicative technique, to generate a combined model(s). Additionally, the computing device may select (1445) a champion model from the any of the initial model outputs and combined model(s).” (Wu col. 16, lines 61-67 to col. 17, lines 1-4). Wherein the combination of the models can occur via an additive process (Wu col. 14, lines 6-27) or a multiplicative process (Wu col. 14, lines 29-47). The combination and selection can occur via a platform on the computing device (Wu col. 14, lines 58-61 and col. 15, lines 23-26 and 50-53) that can be used “for combining data models and techniques for selecting a “champion” data model” (Wu col. 2, lines 6-9). 
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the components in the cited references to include the combined algorithm in Wu. Doing so would enable “[t]echniques for building and managing data models are provided…. The systems and methods may build the data models and generate charts and plots depicting aspects of the data models. Additionally, the systems and methods may combine data models and select champion data models.” (Wu Abstract). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SELENE A HAEDI whose telephone number is (571)270-5762.  The examiner can normally be reached on M-F 11 AM - 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on (571)272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/S.H./Examiner, Art Unit 2121                                                                                                                                                                                                        



/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121